UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,

                             Plaintiffs,
                                                                  ORDER
              - against -
                                                            18 Civ. 1781 (PGG)
NATIONAL COLLEGIATE STUDENT                                 18 Civ. 7692 (PGG)
LOAN TRUST 2007-2, et al.,

                       Defendants.
____________________________________

CHRISTINA BIFULCO, et al.,

                             Plaintiffs,

                -against-

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,

                            Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in the above-captioned actions

currently scheduled for April 23, 2020 is adjourned until June 4, 2020 at 10:45 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       March 30, 2020
